DETAILED ACTION
Acknowledgements
The amendment filed 3/20/2020 is acknowledged.
Claims 88-107 are pending.
Claims 88-107 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 88-90, 92, 97, 101-103 and106-107 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9, 13, 16-17, 31-32, 34 and 41 of U.S. Patent No. 10,643,217. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 88-90, 92, 97, 101-103 and 106-107 of Application 16/826,127 recite the same steps.  For example, claims 1, 13, 31 and 41 of U.S. Patent No. 10,643,217 recite the same steps as the claims 88 and 102 in the application. The only difference is claims 1, 13, 31 and 41 of U.S. Patent No. 10,643,217 contain additional steps.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 88-107 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 88-101 are directed to a method and claims 102-107 are directed to system.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) reporting account activity, which is an abstract idea.  Specifically, the claims recite “storing…a unique key…; receiving…an event key…; determining…the event key and the stored unique key match; generating…a notification…; providing…the…notification to… the consumer.”, which is business relations grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for reporting account activity. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of computer, processor and non-transitory computer-readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, reporting account activity including storing consumer unique key in the database, receiving an event key, determining the event key matches with the consumer unique key, generating a notification based on the match, and providing the notification to the consumer.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 102-107 are system claims that are used to perform the method claims 88-101 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve reporting account activity including storing consumer unique key in the database, receiving an event key, determining the event key matches with the consumer unique key, generating a notification based on the match, and providing the notification to the consumer.  This only uses the processor or computer system to automate or implement the abstract idea of reporting account activity.  Dependent claims 89 describe notification.  Dependent claims 90-91 describe freezing account.   Dependent claims 92 and 103 describe notifying an event provider.  Dependent claims 93, 96 and 104 describe generating a unique key. Dependent claim 94 describes receiving consumer information.  Dependent claims 95 and 105 describe generating the event key.  Dependent claims 97-98, 101 and 106-107 describe account event.  Dependent claim 99 describes accessing consumer preferences.  Dependent claim 100 describes event type. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of reporting account activity including storing consumer unique key in the database, receiving an event key, determining the event key matches with the consumer unique key, generating a notification based on the match, and providing the notification to the consumer.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of computer, processor and non-transitory computer-readable medium as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 96 limitation “based on comparing the received and stored vendor information, generating the unique key.” is not supported by any language in the Specification (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011). Specification PGPub para 0067 discloses “the monitoring system 102 can generate a unique key for each consumer identified in the consumer information (step 162). In some embodiments, the key is generated using a formula that uses consumer information of a specific consumer, such as first name, last name, name suffix, social security number, address, etc., in order to uniquely generate a key for the consumer.”, However, the specification is silent on based on comparing the received and stored vendor information, generating the unique key. For the purpose of the examination, the limitation is been interpreted as “generating the unique key.”

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 95 and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear
Claim 95 recites “The method of claim 93 further comprising generating the event key,…”  This renders claim 95 indefinite because it is unclear if it generates the event key.  Claim 93 recites “based on…, generating the unique key…” as oppose to the event key.  Furthermore, the independent claim 88 
Similarly, claim 105 recites “The system of claim 104, the operations further comprising generating the event key,…”  This renders claim 105 indefinite because it is unclear if it generates the event key.  Claim 104 recites “based on…, generating the unique key…” as oppose to the event key.  Furthermore, the independent claim 102 recites “receiving, from the event provider computer, an event key for an account event;”. Therefore, the event key is received from event provider as oppose to be generated by the system.  However, claim 105 recites that the system generates the event key.   For the purpose of the examination, the claim is been interpreted as “generating the unique key”.


Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 88-89, 92-95, 97-100 and 102-106 are rejected under 35 U.S.C. 102 as being anticipated by US Application Publication US20020169747A1 (“Chapman et al.”).

Regarding claims 88 and 102, Chapman et al. teaches:
storing, by the central computer, a unique key in a database, the unique key being based on consumer information associated with the consumer; (Fig. 2 item 46; paras 0038 and 0043)
receiving, by the central computer, an event key for an account event; (para 0052)
determining, by the central computer, that the account event is associated with the consumer by (i) comparing the event key with the stored unique key and (ii) determining, based on the comparing, that the event key and the stored unique key match; (Fig. 4; para 0052)
generating, by the central computer and based on the determined match, a notification including an event listing of one or more account events having event keys that match the unique key associated with the consumer; and (Fig. 4 item 76; para 0052)
providing, by the central computer, the generated notification to a consumer computer associated with the consumer. (Fig. 4 item 78; paras 0052-0053, 0165)

Regarding claims 89 and 103, Chapman et al. discloses all the limitations as described above.  Chapman et al. further discloses:
wherein the provided notification includes an instruction specifying how to generate a disagreement notification. (para 0045)

Regarding claim 92, Chapman et al. discloses all the limitations as described above.  Chapman et al. further discloses:
receiving, from the consumer computer, a disagreement notification; and (paras 0015 and 0151)
based on the received disagreement notification, providing a notice to an event provider device associated with the account event. (para 0151)

Regarding claims 93 and 104, Chapman et al. discloses all the limitations as described above.  Chapman et al. further discloses:
receiving the consumer information from the consumer computer; (para 0035)
standardizing the received consumer information to a format for the central computer; and (para 0035)
based on the received consumer information, generating the unique key using the standardized consumer information. (paras 0035 and 0038)

Regarding claim 94, Chapman et al. discloses all the limitations as described above.  Chapman et al. further discloses: 
wherein the received consumer information is received from a plurality of devices, the method further comprising merging the received consumer information. (para 0012)

Regarding claim 95 and 105, Chapman et al. discloses all the limitations as described above. Chapman et al. further discloses:
generating the unique key. (paras 0035 and 0038)

Regarding claim 97, Chapman et al. discloses all the limitations as described above.  Chapman et al. further discloses: 
the account event is based on account event information received from an event provider device; (para 0012)
the account event comprises an event type. (paras 0045 and 0052)

Regarding claim 98, Chapman et al. discloses all the limitations as described above.  Chapman et al. further discloses:
wherein the one or more account events of the event listing are limited to those of one or more event types, including the event type of the account event. (para 0014)

Regarding claim 99, Chapman et al. discloses all the limitations as described above.  Chapman et al. further discloses:
accessing consumer preferences stored in the database; (para 0044)
determining, based on the accessed preferences, the one or more event types. (para 0044, 0052)

Regarding claim 100, Chapman et al. discloses all the limitations as described above.  Chapman et al. further discloses:
wherein the event type is one of: a new account inquiry, a returned check, a payment device order, a lost or stolen account information, an account closure, an account freeze, or an account freeze lift. (paras 0049, 0152-0153)

Regarding claim 106, Chapman et al. discloses all the limitations as described above.  Chapman et al. further discloses: 
the account event is based on account event information received from an event provider device; (para 0012)
the account event comprises an event type. (paras 0045 and 0052)
one or more account events of the event listing are limited to those of one or more event types, including the event type of the account event. (para 0014)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 90-91 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20020169747A1 (“Chapman et al.”) in view of US Application Publication US20050086166A1 (“Monk et al.”).

Regarding claim 90, Chapman et al. discloses all the limitations as described above.  Chapman et al. further discloses:
receiving, from the consumer computer, a disagreement notification; and (paras 0015, 0151, 0153)
Chapman et al. does not teach:
based on the received disagreement notification, freezing consumer account information associated with the consumer. 
However, Monk et al. teaches:
based on the received disagreement notification, freezing consumer account information associated with the consumer. (para 0053)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Systems and Methods for Notifying a Consumer of changes made to a Credit Report of Chapman et al. by adding freezing account feature in accordance with the teaching of Monk et al.. This modification allows the system to halt any transaction associated with the account while the investigation is ongoing. (Monk et al. 0053).

Regarding claim 91, Chapman et al. in view of Monk et al. disclose all the limitations as described above.  Monk et al. further discloses:
wherein freezing the consumer account information prevents any transaction associated with financial information of the consumer. (para 0053)

Claims 96, 101 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20020169747A1 (“Chapman et al.”) in view of US Application Publication US20050149430A1 (“Williams”).

Regarding claim 96, Chapman et al. discloses all the limitations as described above.  Chapman et al. further discloses: 
wherein the database is a first database, (Fig. 14)
receiving the consumer information and vendor information from a vendor device; (para 0012)
generating the unique key. (paras 0035 and 0038)
Chapman et al. does not teach:
comparing the received vendor information to vendor information stored in a second database;
However, Williams teaches:
comparing the received vendor information to vendor information stored in a second database; (Fig. 1 item 150; para 0033)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Systems and Methods for Notifying a Consumer of changes made to a Credit Report of Chapman et al. by adding a vendor database in accordance with the teaching of Williams. This modification allows the system to perform vendor verification. 

Regarding claims 101 and 107, Chapman et al. in view of Williams discloses all the limitations as described above.  Williams further discloses:
determining the account event is valid by determining the account event is from an authorized source or by determining the event is in a format or structure of the central computer. (para 0033)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685